DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 34-58 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 34-58 of copending Application No. 17/330,165 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Applicant is advised that should claim 57 be found allowable, claim 58 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 34-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier-Laxhuber (US 5518069) in view of Wilke (US 2009/0222220). 
Regarding claim 34,
Maier-Laxhuber teaches a temperature controller (e.g. the controller comprising the system of control unit 12 and valve 8) for a sorption system (See abstract) having an evaporator 7 containing a working fluid 9 to evaporate the fluid to produce a gas (e.g. the evaporator 7 evaporates the working fluid 9), the evaporator including an evaporator surface (e.g. the inside of evaporator 7), a sorber 2 containing a sorption material 1 to sorb the gas during a sorption phase, a flow channel 6 extending between the evaporator and the sorber to provide a gas pathway connecting the evaporator and sorber, a valve 8 located within the flow channel and operable to control the rate of gas flow in the flow channel between the evaporator and the sorber through the gas pathway, and a temperature sensor positioned to measure the temperature of one of the evaporator surface and the air adjacent to the evaporator surface indicative of an evaporator surface temperature (e.g. an inside surface of evaporator 9, see col 3, lines 8-16), and generate a temperature signal (see col 3, lines 8-16), comprising: a control unit 12 configured to evaluate the temperature signal and in response control the state of opening or closing of the valve 8 (see col 3, lines 8-16) and thereby the operation of the valve to control the rate of gas flow between the evaporator and sorber through the gas pathway (see col 3, lines 8-16, col 4, lines 12-8). 
Maier-Laxhuber does not teach an inflatable member having a first inflation state and a second inflation state; and a control unit configured to evaluate the temperature signal and in response control the state of inflation of the inflatable member and thereby the operation of the valve to control the rate of gas flow between the evaporator and sorber through the gas pathway, when the inflatable member is in the first inflation state, the inflatable member causes opening of the valve to increase the rate of gas flow in the flow channel between the evaporator and the sorber through the gas pathway, and when the inflatable member is in the second inflation state, the inflatable member permits closing of the valve to reduce the rate of gas flow in the flow channel between the evaporator and the sorber through the gas pathway.
Referring to Fig. 5A, Wilke, directed to the field of valves, teaches teach an inflatable member 501 having a first inflation state and a second inflation state; wherein the state of inflation of the inflatable member and thereby the operation of the valve to control a rate of a gas flow, when the inflatable member is in the first inflation state, the inflatable member causes opening of the valve (e.g. via movement of valve plug 17) to increase the rate of a gas flow in a flow channel (e.g. via inlet and outlet ports 16, 18), and when the inflatable member is in a second inflation state, the inflatable member permits closing of the valve (e.g. via movement of valve plug 17) to reduce the rate of gas flow in a flow channel.
Wilke teaches that the use of inflatable members for valves was known in the prior before the filing date of the invention to.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the valve comprising an inflatable member (e.g. as taught by Wilke) for the valve of Maier-Laxhuber, where one of ordinary skill in the art could have substituted one known element for another and the results of the substitution were predictable. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the valve assembly of Maier-Laxhuber to have the valve assembly comprising an inflatable member in view of the teachings of Wilke where the substitution of one known element for another would have yielded predictable results, while also obtaining the advantage of utilizing a valve assembly with improved control valve failure preventions and diagnoses (see Wilke, par. 1).
Regarding claim 35,
Maier-Laxhuber as modified above teaches a plurality of contact surfaces for removably docking the temperature controller to the valve (e.g. surfaces 514, 518, see Wilke, Fig. 5A).
Regarding claim 36,
Maier-Laxhuber as modified above teaches wherein the control unit includes a microcontroller operatively connected to the temperature sensor and configured to read the temperature signal of the temperature sensor, and if the temperature signal indicates an evaporator surface temperature above a stored temperature setpoint, the microcontroller changes the inflatable member from the second inflation state to the first inflation state.
Regarding claim 37,
Maier-Laxhuber as modified above teaches an air compressor (see Wilke pars. 27, 70), wherein the control unit includes a microcontroller operatively connected to the temperature sensor and the air compressor, the microcontroller configured to read the temperature signal of the temperature sensor, and if the temperature signal indicates an evaporator surface temperature above a stored temperature setpoint, the microcontroller turns on the air compressor to inflate the inflatable member to change the inflation member from the second inflation state to the first inflation state.
Regarding claim 38,
Maier-Laxhuber as modified above teaches wherein the microcontroller is operatively connected to a memory, and the stored temperature setpoint is stored in the memory (impliedly taught in col 3, lines 8-16).
Regarding claim 39,
Maier-Laxhuber does not teach wherein the microcontroller is mounted on an electronic circuit board, but the examiner takes official notice that the use of, and advantages of, an electronic circuit board to mount a microcontroller is well known in the art. 
Regarding claim 40,
Maier-Laxhuber wherein the control unit includes an electronic circuit operatively connected to the temperature sensor and configured to read the temperature signal of the temperature sensor, and if the temperature signal indicates an evaporator surface temperature above a stored temperature setpoint, the electronic circuit changes the inflatable member from the second inflation state to the first inflation state (impliedly taught in col 3, lines 8-16).
Regarding claim 41,
Maier-Laxhuber as modified above teaches further including an air compressor, wherein the control unit includes an electronic circuit operatively connected to the temperature sensor and the air compressor, the electronic circuit configured to read the temperature signal of the temperature sensor, and if the temperature signal indicates an evaporator surface temperature above a stored temperature setpoint, the electronic circuit turns on the air compressor to inflate the inflatable member to change the inflation member from the second inflation state to the first inflation state (see the rejection of claim 37). 
Regarding claim 42,
Maier-Laxhuber as modified above teaches wherein the control unit compares the temperature measured by the temperature sensor with a stored temperature setpoint and inflates the inflatable member if the measured temperature is above the stored temperature setpoint ( col 3, lines 8-16).
Regarding claim 43,
Maier-Laxhuber does not teach at least one battery for powering the control unit and a display, and wherein the control unit indicates the state of the at least one battery using the display, but the examiner takes official notice that the use of, and advantages of batteries, with displays to indicate the state of said batteries, is well known in the art.
Regarding claim 44,
Maier-Laxhuber an electrical heating circuit 3, wherein the control unit activates the electrical heating circuit when the temperature measured by the temperature sensor falls below a preselected temperature (see col 3, lines 8-16). 
Regarding claim 45, 
Maier-Laxhuber does not specifically teach a memory, and wherein the control unit stores in the memory the data measured by the temperature sensor during operation but the examiner takes official notice that the use, and advantages of a memory, wherein the memory stores a data measured by a  temperature sensor is well known in the art.
Regarding claim 46,
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). Here, the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, and therefore a prima facie case of either anticipation or obviousness has been established with respect to claim 46.
Regarding claim 47,
Maier-Laxhuber as modified above teaches a an air compressor, an air outlet valve (e.g. outlet valve 45, see Wilke, Fig. 2) and pneumatic conduits connecting the inflatable member with the air compressor for inflation of the inflatable member and with the air outlet valve for deflation of the inflatable member (not labeled, see Wilke, Figs. 2, 5A).
Regarding claim 48,
Maier-Laxhuber as modified above teaches wherein the valve is configured to have a biasing force applied thereto biasing the valve toward a closed state (e.g. via a spring, see Wilke, par. 28), and the air outlet valve is movable to an open state to deflate the inflatable member, and when in the open state, at least a portion of the biasing force applied to the valve is transmitted to the inflatable member to facilitate changing the inflatable member from the first inflation state to the second inflation state (see Wilke par. 28).
Regarding claim 49,
Maier-Laxhuber as modified above teaches wherein the air outlet valve is manually operable to manually exhaust air from the inflatable member (e.g. the outlet valve 45 is capable of being manually operated).
Regarding claim 50, 
Maier-Laxhuber as modified above teaches a pressure sensor 520 operatively connected to the control unit, the pressure sensor measuring the air pressure in at least one of the pneumatic conduits (see Wilke par. 50).
Regarding claim 51, 
Maier-Laxhuber as modified above teaches wherein at least one of the air compressor and the air outlet valve is in operation until the pressure sensor measures a stored pressure setpoint (e.g. wherein they are capable of being in operation until pressure sensor 520 measures a stored pressure setpoint).
Regarding claim 52,
Maier-Laxhuber as modified above teaches a pressure sensor positioned to measure the air pressure in at least one of the pneumatic conduits and generate a pressure signal (see Wilke, pars. 66-67), and wherein the control unit includes a microcontroller operatively connected to the pressure sensor and configured to read the pressure signal of the pressure sensor (see Wilke, pars. 66-67) but does not teach when the air compressor is inflating the inflatable member, if the pressure signal indicates the pressure in the at least one pneumatic conduit reaches a first stored pressure setpoint the microcontroller terminates inflation of the inflatable member by the air compressor, and when the air outlet valve is deflating the inflatable member, if the pressure signal indicates a pressure in the at least one pneumatic conduit reaches a second stored pressure setpoint the microcontroller terminates deflation of the inflatable member by the air outlet valve. However, the examiner takes official notice that the use of, and advantages of, pressure safety configurations to avoid over or under inflation of a bellows (e.g. inflatable member) is well known in the art. 
Regarding claims 53-54,
Maier-Laxhuber as modified above teaches a pressure plate 37 (see Wilke, Fig. 7, see also the plate of rod 35, Wilke Fig. 2), and wherein the valve has a plunger 17 which is movable to open the valve, the pressure plate being located between the inflation member and the plunger, and when the inflation member is inflated to the first inflation state, the inflation member is in operable engagement with the pressure plate and applies a force through the pressure plate to the plunger sufficient to cause the plunger to open the valve, wherein the pressure plate is a rigid plate. 
Regarding claim 55,
Maier-Laxhuber as modified above teaches wherein when the temperature measured by the temperature sensor exceeds a stored temperature setpoint, the control unit causes inflation of the inflatable member to the first inflation state to open the valve, and when the temperature measured by the temperature sensor is below the stored temperature setpoint, the control unit causes deflation of the inflatable member to the second inflation state to close the valve.
Regarding claim 56,
The subject matter of claim 56 is directed towards essentially the same subject matter as claim 38  and has been addressed in the rejection of claim 38.
Regarding claims 57-58,  
The subject matter of claim 56 is directed towards essentially the same subject matter as claim 54  and has been addressed in the rejection of claim 54.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newton teaches a valve comprising an inflatable member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763